Citation Nr: 0839906	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back strain, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The veteran served on active duty for training from August 
15, 1976 to December 17, 1976 and on active duty from August 
1, 1978 to May 2, 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's petition to 
reopen his claim for service connection for low back strain. 

The issue of service connection for a low back strain on the 
merit is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for low back strain was denied by a July 1997 Board decision.  
He did not appeal.

2.  The evidence received since the July 1997 Board decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the service connection claim for low back strain.


CONCLUSIONS OF LAW

1.  The Board's July 1997 decision that denied service 
connection for low back strain is final.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2007).

2.  Evidence received since the July 1997 Board decision is 
new and material; the claim of entitlement to service 
connection for low back strain is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board reopens and remands the veteran's low 
back strain claim.  As such, no discussion of VA's duty to 
notify or assist is necessary.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In July 1997, the Board denied service connection for low 
back strain because there was no evidence of a current low 
back diagnosis or of a nexus between a current low back 
diagnosis and service.  That decision is final.  38 U.S.C.A. 
§ 7103(a) (West 2002).  

At the time of the July 1997 decision, the evidence of record 
included the veteran's service medical records, treatment 
records from the University Medical Center dated from 
September 1994 to February 1995, a treatment report from 
Stephen Sandroni, M.D. dated in September 1994, and a 
treatment report from Michael Leong, M.D. dated in April 
1995.  

The veteran filed a claim to reopen in April 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2007).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2007).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence obtained since the July 1997 Board decision includes 
an x-ray report from Robert P. Booth, M.D. dated in March 
2003 that reveals degenerative disc disease of the spine.  

The veteran's claim was previously denied because there was 
no evidence of a current low back disability or of a 
relationship between a currently diagnosed disability and 
service.  The evidence submitted since July 1997 shows that 
the veteran does have a current low back disability, 
specifically degenerative disc disease.  This evidence is new 
in that it had not previously been submitted.  It is also 
material insofar as it relates to a previously unestablished 
fact necessary to substantiate the veteran's claim, namely a 
current diagnosis of a low back disability.  The additional 
evidence being both new and material, the claim for service 
connection for low back strain is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence to reopen the claim of service 
connection for low back strain has been presented; to this 
extent, the appeal is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his current low back condition is 
related to an injury in service during training in October 
1976 when he fell two and a half stories from a telegram pole 
on his back, as well as a re-injury when he fell out of bed 
during active duty.  See October 1995 substantive appeal and 
July 2005 substantive appeal.  

Service medical records indicate that the veteran was treated 
for low back pain in September 1978 after falling off of a 
bunk bed; x-rays taken at that time were normal.  He sought 
follow up treatment for low back pain in November 1978, when 
he was diagnosed with muscular skeletal strain with 
tenderness on palpation at L2 to L5; December 1978, when he 
was assessed as having muscular sprain of the right lumbar; 
February 1979, when he reported chronic low back pain; and 
March 1979, when he was assessed as having muscle spasm.  
Later in March 1979, the veteran reported constant back pain 
since a fall on his back at Fort Gordon in October 1976.  The 
doctor noted the veteran's prior treatment for back pain and 
diagnosed him with muscular strain.  On his March 1979 report 
of medical history, the veteran reported recurrent back pain.   

Post-service, the veteran sought treatment for his back pain 
in April 1995, when he was placed on a non-steroidal pain 
reliever and muscle relaxant by Dr. Leong.  The next evidence 
of record of treatment for his low back pain is in March 
2004, when the veteran was treated by Dr. Booth at Shands 
Jacksonville and x-rays revealed degenerative disc disease of 
the L4 to L5 to S1, generalized concentric disc bulging and 
posterior element hypertrophy producing moderately severe 
canal stenosis at L4 to L5, and mild disc bulging at L5 to 
S1.   

To date, the veteran has not been provided with a VA medical 
examination assessing whether his low back condition was 
incurred during or caused by active duty.  Under the Veterans 
Claims Assistance Act of 2000 (VCAA), VA is obliged to 
provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A medical opinion 
regarding the etiology of his back disability is necessary to 
make a determination in this case.  

In addition, on his July 2005 substantive appeal, the veteran 
reported that he sought treatment for his back in Stuttgart, 
Germany, from 1977 to 1978, and from Michael 



Sands at Shands Jacksonville in 1980.  To date, no treatment 
records from any institution in Stuttgart, Germany, have been 
associated with the claims file.  Additionally, the only 
treatment record from Shands Jacksonville associated with the 
claims file is the March 2004 x-ray report.  Further efforts 
to obtain the veteran's complete treatment records should be 
undertaken before a decision is rendered in this case.  

Finally, although some service medical records have been 
associated with the claims file, it is unclear whether all 
available records have been obtained as entrance examinations 
from the veteran's two periods of service are not of record.  
The veteran has stated that he was treated at the U.S. Army 
Hospital at Fort Gordon, GA in October 1976; however, these 
records are not included in the service medical records.  
Further efforts at obtaining the veteran's complete service 
medical records should be taken before the Board renders a 
decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records from Shands 
Jacksonville and Dr. Michael Sands, 
dated from 1980 to present; and from 
the medical facility in Stuttgart, 
Germany, dated from 1977 to 1978.  

2.  Make arrangements to obtain the 
veteran's complete service medical 
records (including clinical records and 
any records from the U.S. Army Hospital 
at Fort Gordon, GA dated in October 
1976), from the National Personnel 
Records Center (NPRC) and/or any other 
appropriate source.  If additional 
records are not available, a negative 
reply must be provided.

3.  After associating all outstanding 
records with the claims folder, 
schedule the veteran for a VA 



orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any back 
disorder found to be present.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including falls in 
1976 and 1978.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

4.  Finally, readjudicate the appeal.  
If the claim remains denied, provide 
the veteran with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


